IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 322 MAL 2015
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
CHRISTOPHER HANSON,           :
                              :
              Petitioner      :


                                    ORDER


PER CURIAM

      AND NOW, this 1st day of September, 2015, the Petition for Allowance of

Appeal and the Applications for Leave to Request Remand are DENIED.